


109 HRES 866 IH: Recognizing Sam Hornish, Jr. for winning

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 866
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Gillmor submitted
			 the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Recognizing Sam Hornish, Jr. for winning
		  the 90th running of the Indianapolis 500.
	
	
		Whereas Sam Hornish, Jr. was born in Defiance, Ohio, and
			 currently resides in Napoleon, Ohio, both in Ohio’s 5th Congressional
			 District;
		Whereas Sam Hornish, Jr. competes in the Indy Racing
			 League with Team Penske and has twice won the championship of that league;
			 and
		Whereas Sam Hornish, Jr. won the 90th running of the
			 Indianapolis 500 on May 28, 2006: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes Sam Hornish, Jr. for his victory in the Indianapolis 500.
		
